UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-532



In Re:   JAMES M. DEBARDELEBEN,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (CA-97-1131-B)


Submitted:   April 16, 1998                  Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James M. Debardeleben, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James DeBardeleben has filed a petition for writ of mandamus

directing the district court to rule on his motion for reconsid-

eration, disqualify the district court judge from ruling on his

motion, and assign a new judge to decide his motion. Because the

district court has denied his motion for reconsideration, we deny
DeBardeleben's petition as moot. DeBardeleben's motion to proceed

in forma pauperis is granted. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                 PETITION DENIED




                                2